688 N.W.2d 92 (2004)
PERRY
v.
FARM BUREAU INS. CO.
126183.
Supreme Court of Michigan.
October 28, 2004.
SC: 126183. COA: 252208.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 9, 2004 order of the Court of Appeals is also considered and, it appearing to this Court that the case of Rory v. Continental Insurance Company (Docket No. 126747) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in abeyance pending the decision in that case.